Citation Nr: 1222383	
Decision Date: 06/27/12    Archive Date: 07/10/12	

DOCKET NO.  09-18 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland
 
 
THE ISSUE

Entitlement to a disability rating in excess of 20 percent for deep vein thrombosis of the left lower extremity.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
Robert E. O'Brien Counsel
 
 

INTRODUCTION
 
The Veteran had periods of active service from May 1980 to December 1986, and from February 2003 to April 2004.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  A review of the record reflects that the most recent rating decision of record, dated in January 2010, amended prior rating decisions to reflect a 20 percent disability rating for left lower extremity deep vein thrombosis since March 28, 2007, the date of receipt of the Veteran's claim for disability benefits.  The Veteran now lives in the jurisdiction served by the Baltimore, Maryland RO.
 
The Board notes that the Veteran was scheduled for a hearing at the Board in May 2010, but in an April 2012 communication he asked that his hearing request be withdrawn.  
 
 
FINDING OF FACT
 
Left lower extremity deep venous thrombosis has not been manifested by persistent edema with statis pigmentation or eczema, with or without pertinent ulceration at any time during the appellate term.


CONCLUSION OF LAW
 
The criteria for a disability rating in excess of 20 percent for deep vein thrombosis of the left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.104, Diagnostic Code 7121 (2011).  
 
 

REASONS AND BASES FOR FINDING AND CONCLUSION
 
Duties to Notify and Assist
 
As service connection for deep venous thrombosis of the left lower extremity has been granted, and an initial rating and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) (West Supp. 2011), have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 
 
VA has a duty to assist a claimant in obtaining evidence necessary to substantiate a claim.  This includes a duty to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained the Veteran's service treatment records, and VA and private treatment records.  The Veteran was afforded VA medical examinations in 2007, 2009, and 2010.  While the claims folder was not available to the examiner at the time of the October 2009 examination, the claims file was available to and reviewed by the examiner at the July 2010 examination.  The examination reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and are adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence in the file with which to make a decision.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board finds that the requirements of the VCAA have been met.  38 C.F.R. § 3.159.
 
Pertinent Law and Regulations
 
Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions of civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.
 
In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).
 
If the disability has undergone different and distinct levels of severity through the entire time period that the increased rating claim has been pending, staged ratings will be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  
 
When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  The Board must then determine if the evidence is critical, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entire record.
 
Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for increased rating; lay testimony is competent when it describes the symptoms, which supports the later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
 
After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In performing this function, the Board may properly consider inconsistency, facial plausibility, and the evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed. Cir. 1997).
 
 Factual Background and Analysis
 
The Board has thoroughly reviewed all the evidence in the claims folder.  Although the board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or in his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Service connection for deep vein thrombosis of the left lower extremity was granted by rating decision dated in December 2007.  The disability was initially rated under 38 C.F.R. § 4.104, Diagnostic Code 7115 (Buerger's disease).  However, by rating decision dated in January 2008, it was determined that the disorder would be more appropriately evaluated under post phlebitic syndrome to enable VA to grant the Veteran a compensable evaluation.  Following review of additional evidence, by rating decision dated in January 2010, it was determined that a disability rating of 20 percent under 38 C.F.R. § 4.1.4, Diagnostic Code 7121 was the most appropriate code to utilize in evaluating the severity of the thrombosis of the left lower extremity.  This rating decision amended the previous ones and utilized an effective date of March 28, 2007, the date of receipt of the Veteran's claim for disability benefits.  

Under Diagnostic Code 7121 for post phlebitic syndrome of any etiology, a 20 percent rating is warranted for persistent edema that is incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is provided for persistent edema and stasis pigmentation or eczema, with or without any pertinent ulceration.  38 C.F.R. § 4.104, Diagnostic Code 7121.
 
With the aforementioned criteria in mind, a review of the findings reflects that the 20 percent rating currently in effect is the most appropriate one.  In this regard, at a November 2007 VA examination it was noted that in 2004 the Veteran had deep vein thrombosis of the left lower extremity.  This was thought to be due to an anthrax vaccine which he had been given earlier that year.  This was heralded by a pulmonary embolus.  The Veteran was hospitalized and then he used Coumadin for several months after.  Currently he was not taking any medication and had no further embolus or other lung problems.  However, left calf and ankle swelling happened occasionally with prolonged sitting.  This was improved by wearing a compression stocking.  He was not wearing the stocking on examination, and not taking any medication.  
 
Physical examination revealed that firm compression of the midcalf musculature did not reveal tenderness.  Homan's sign was negative.  The calf was slightly swollen when compared to the right.  At the distal calf, near the ankle, the right side had a circumference of 9 inches, while the left had a circumference of 10 inches.  Several inches higher, however, the surface circumference was 13.5 inches bilaterally.  The circumference of the largest bulk of the calf muscle was 16 inches on the right and 17 inches on the left.  The impression was deep vein thrombosis three years earlier with minimal lingering swelling on the left side and no other apparent residuals.  An addendum by the examiner reflected that dorsalis pedis signals were abnormal on the left.  Posterior tibial signals were triphasic and normal.  Ankle/brachial indices were consistent with an absence of symptoms of claudication.  Digital pressures suggested perfusion was adequate for wound healing.  
 
A December 2008  left lower extremity ultrasound revealed a nonocclusive thrombus present in the left popliteal segment with noncompressibility of the superficial femoral vein.  It was opined that the findings could be from partial resolution/recanalization or prior thrombus or recurrent disease.  Clinical correlation was needed.
 
A VA physician referred to the aforementioned ultrasound in an assessment of the Veteran's vascular disease status made in June 2009.  The examiner stated that when he saw the Veteran in May 2009, the appellant complained of left leg swelling at times that was always larger than the right.  The Veteran also stated that he occasionally got blisters and bumps that would bleed in the calf and he referred to throbbing in the calf at times at the end of or after exercise.  On current examination there was no edema, skin lesion, or cord noted, but the left calf was larger in circumference than the right.  The VA physician stated the Veteran had recurrent deep vein thrombosis which was likely the reason for the persistent size difference in the circumference of the left and right lower extremities.  He added that pitting edema, per se, was not always noted on examination.  The examiner suspected that there was very likely persistent deep edema in the left leg that explained the size difference.  It was noted the Veteran also had occasional cutaneous and subcutaneous manifestations that were likely explained by phlebitis or post phlebitic syndrome.
 
Additional evidence includes an October 2009 VA arteries and veins examination.  The claims file was not made available to the examiner for review.  It was noted that the Veteran was taking Coumadin daily.  He had had no surgeries for the pulmonary embolus.  The appellant stated he had constant left lower extremity swelling which worsened if he sat more than 1 to 2 hours.  He also complained of a dull ache in the calf area all day.  He reported wearing compression stockings when driving for long periods of time.  The appellant stated that the swelling was relieved by sleeping overnight, but not by elevating the lower extremities.  The appellant denied lower extremity color changes, dry skin, and ulcerations.  He stated that the leg became warm when swelling occurred.  
 
On examination the Veteran was described as in no acute distress.  He walked with a normal gait and used no assistive devices.  Pedal pulses were two plus bilaterally.  The left lower leg was significantly larger than the right.  Edema was present in the left leg from the proximal calf to the ankle.  The calf was warm but tender on the left.  There were no palpable cords.  The right leg was unremarkable.  The proximal calf on the left measured 43 centimeters while the right was 39.5 centimeters.  The distal calf was 27 centimeters on the left and 23 on the right.  The midcalf was 30 centimeters on the right and 34 on the left.  The skin was intact and normal, with no signs of ulceration or skin breakdown.  All 10 toenails were intact and normal.  There was normal lower extremity hair distribution.  There was no evidence of stasis hyperpigmentation or induration.  The examiner noted that there were scars but they were all nontender, flat, normal in color, and mobile, without functional impact or evidence of induration or skin breakdown, except as noted above.  
 
The Veteran was accorded another examination of the arteries and veins by VA in July 2010.  The claims file was available to and viewed by the examiner.  The Veteran was still taking 7.0 milligrams of Coumadin daily.  He denied any surgeries, but complained of constant left lower extremity swelling.  He continued to wear compression stockings.  He reported being able to walk 500 feet and climb four flights of stairs before needing to rest.  He indicated he could not drive for long periods.  He denied any lower extremity ulcerations.  There was no history of vascular trauma, vascular neoplasm, aneurysm, arteriosclerosis obliterans or thromboangiitis obliterans, arterial venous fistula, varicose veins or post phlebitic syndrome, erythromelalgia, angioneurotic edema, or Raynaud's phenomenon or syndrome.  
 
On examination the Veteran was in no acute distress.  He ambulated without difficulty and used no assistive devices.  The left lower extremity was significantly larger than the right.  Edema in the proximal calf of the left leg measured about 43 centimeters while the midcalf measured 36 centimeters, and the distal calf measured 30 centimeters.  The right lower extremity was described as unremarkable.  The skin and toenails were intact and normal bilaterally.  There was no ulceration or skin breakdown and there was normal hair distribution bilaterally.  There was no evidence of stasis or hyperpigmentation.  The skin temperature was dry and warm to touch bilaterally.  
 
Left lower extremity imaging revealed full phasic and normal respiratory variation in the common femoral, superficial femoral and popliteal veins.  The superficial femoral and the popliteal veins were, however, only partly compressible with venous valve A.  Reflux was noted at the popliteal vein on the left.  This suggested partial recanalization of a previous deep venous thrombosis.  No acute thrombus was visualized.  
 
With regard to employment, the Veteran was employed on a full-time basis as a program manager.  He had only lost one week during the past year due to light pain and swelling.  He stated the job was sedentary and the only limitation was that he could not drive long distances.  He had to pass on some opportunities at work and this limited his ability to advance in his current position.
 
The diagnosis was deep venous thrombosis of the left lower extremity with treatment consisting of 7.5 milligrams of Coumadin daily.  The impact of the disability on employment was decreased mobility.  As a result the Veteran was assigned different duties.  As for daily activities, there was a severe impairment in traveling, moderate impairment in exercise, and only mild impairment in doing chores, shopping, playing sports, recreation, and dressing.  There was no impairment in feeding, bathing, toileting, or grooming.  
 
The foregoing evidence shows that the Veteran's left lower extremity symptomatology does not approximate the criteria for a 40 percent rating at any time during the appeal period.  As noted in reports of the examinations in 2007, 2009, 2010, the Veteran's principal treatment has been the same amount of Coumadin.  To warrant a 40 percent rating the findings must include persistent edema and stasis pigmentation or eczema, with our without intermittent ulceration.  While persistent edema has been shown, there never has been evidence of either statis pigmentation or eczema.  There is no evidence that the disorder was manifested by ulceration or skin breakdown at any time during the appeal.  The skin has consistently been described as intact and normal on the examinations.  The Veteran is competent to report his symptoms which include swelling of the left lower extremity.  His complaints are credible, however, the probative value of his lay assertions are outweighed by the objective medical findings entered by competent physicians and health care professionals.  Thus, entitlement to an increased schedular rating is denied.  
 
In reaching its decision, the Board has considered whether a referral for an extraschedular rating is warranted.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  After reviewing the record, however, the Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluation for the service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  There is no objective evidence of record demonstrating that the service-connected disability markedly interferes with the Veteran's employment, beyond that contemplated by the Rating Schedule.  Although the disability restricts the Veteran from driving long distances and might limit his ability to advance his current position, at the time of the most recent examination he was described as employed on a full-time basis and only having missed one week of work in the past year because of problems with his lower extremity.  The current 20 percent rating recognizes a significant degree of functional impairment.  

The Board is aware that a total rating based on unemployability claim is the component of a claim for a higher rating for a disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the Veteran is employed on a full-time basis.  
 
In view of the foregoing, the Board finds that the evidence preponderates against entitlement to a rating in excess of 20 percent for deep vein thrombosis of the left lower extremity at any time during the appellate term.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

 

ORDER
 
Entitlement to a disability rating in excess of 20 percent for deep vein thrombosis of the left lower extremity is denied.  
 

	                     ______________________________________________
	DEREK BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


